EXHIBIT 10.4


RESOLUTE FOREST PRODUCTS 2019 EQUITY INCENTIVE PLAN
STOCK SETTLED RESTRICTED STOCK UNIT AGREEMENT
THIS RESTRICTED STOCK UNIT AGREEMENT, dated as of November [insert date], 2019,
(the “Date of Grant”) is made by and between Resolute Forest Products Inc., a
Delaware corporation (the “Company”), and «FIRST» «LAST» (“Participant”).
WHEREAS, the Company has adopted the Resolute Forest Products 2019 Equity
Incentive Plan (the “Plan”), pursuant to which restricted stock units may be
granted in respect of shares of the Company’s common stock, par value $0.001 per
share (“Stock”); and
WHEREAS, the Human Resources and Compensation and Nominating and Governance
Committee of the Company (the “Committee”) has determined that it is in the best
interests of the Company and its stockholders to grant the restricted stock unit
award provided for herein to Participant subject to the terms set forth herein.
NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
1.Grant of Restricted Stock Unit.
(a)    Grant. The Company hereby grants to Participant «RSUs» restricted stock
units (the “RSUs”), on the terms and conditions set forth in this Agreement and
as otherwise provided in the Plan (the "Initial Grant"). Each RSU represents the
right to receive one share of Stock as of the Settlement Date (defined in
Section 2(b)), to the extent the Participant is vested in such RSUs as of the
Settlement Date, subject to the terms of this Agreement and the Plan.
(b)    Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Committee from time to time pursuant to the Plan. Any capitalized terms
not otherwise defined in this Agreement shall have the definitions set forth in
the Plan. The Committee shall have final authority to interpret and construe the
Plan and this Agreement and to make any and all determinations under them, and
its decision shall be binding and conclusive upon Participant and his legal
representative in respect of any questions arising under the Plan or this
Agreement.
(c)    Acceptance of Agreement. Unless Participant notifies the Company in
writing within 14 days after the Date of Grant that Participant does not wish to
accept this Agreement, Participant will be deemed to have accepted this
Agreement and will be bound by the terms of the Agreement and the Plan. Any such
notice may be given to the Corporate Compensation at the Company’s principal
executive office.
2.    Terms and Conditions.
(a)    Vesting. Subject to continued employment with the Company or any
Affiliate or Subsidiary or in the case of terminations of employment due to
Retirement as provided in Section


1

--------------------------------------------------------------------------------




3(a), the RSUs shall vest ratably in four equal increments (rounded to the
nearest whole restricted stock unit) on each of the dates set forth as follows
(each such date, a “Vesting Date”):
Vesting Date
Percentage of RSU Vested
December 1 of first calendar year following the calendar year that includes the
Date of Grant
25% (rounded to the nearest whole)
First anniversary of the first Vesting Date
25% (rounded to the nearest whole)
Second anniversary of the first Vesting Date
25% (rounded to the nearest whole)
Third anniversary of the first Vesting Date
Remaining 25%



(b)    Settlement. The obligation to make payments and distributions with
respect to RSUs shall only be satisfied through the issuance of one share of
Stock for each earned and vested RSU (the “settlement”) and the settlement of
the RSUs may be subject to such conditions, restrictions and contingencies as
the Committee shall determine. The Company undertakes and agrees not to exercise
its right under the Plan to settle the RSUs in any other means other than Stock.
RSUs shall be settled as soon as practicable after the earliest of (i) the
applicable Vesting Date, (ii) an involuntary termination of employment by the
Company or any Affiliate or Subsidiary of a Participant who will not attain age
55 at any time before the fourth Vesting Date, (iii) the Vesting Date that
immediately follows (A) an involuntary termination of employment by the Company
or any Affiliate or Subsidiary of a Participant who otherwise meets the criteria
for Retirement at any time before the fourth Vesting Date, but for the receipt
of severance, (B) voluntary termination by the Participant on or after age 55
that does not constitute a Retirement, or (C) Retirement (as defined in Section
3(a)) within six months after the Date of Grant, or (iv) death. For payment time
or events described in clauses (i), (ii), and (iv), settlement shall in no event
be later than March 15 of the year following the year of such payment time or
event, as applicable. For purposes of this Agreement, each date on which RSUs
are settled pursuant to the preceding sentence shall be a “Settlement Date.” For
purposes of this Agreement and to the extent applicable to the Participant, the
term “termination of employment” shall be interpreted to comply with Section
409A of the Internal Revenue Code (“Section 409A”). To the extent payments are
made during the periods permitted under Section 409A (including any applicable
periods before or after the specified payment dates set forth in this Section
2(b)), the Company shall be deemed to have satisfied its obligations under the
Plan and shall be deemed not to be in breach of its payments obligations
hereunder.
(c)    Dividend Equivalents. Participant will from time to time be credited with
additional RSUs (rounded to the nearest whole unit), the number of which will be
determined by dividing:
(i)    The product obtained by multiplying the amount of each dividend
(including extraordinary dividend if so determined by the Company) declared and
paid by the Company on the Stock on a per share basis during each “vesting year”
(as defined in this Section 2(c)) by the number of RSUs recorded in the
Participant's account on the record date for payment of any such dividend, by


2

--------------------------------------------------------------------------------




(ii)    The Fair Market Value (as defined in the Plan) of one (1) share of Stock
on the dividend payment date for such dividend.
For purposes of this Section 2(c), a “vesting year” is each 12 month period that
ends on a Vesting Date. Subject to continued employment with the Company or any
Affiliate or Subsidiary or as otherwise provided in Section 3, the additional
RSUs shall vest and be settled at the same time and in the same proportion as
the Initial Grant. No additional RSUs shall be accrued for the benefit of
Participant with respect to record dates occurring before, or with respect to
record dates occurring on or after the date, if any, on which Participant has
forfeited the RSUs.
3.    Termination of Employment with the Company.
(a)    Retirement. If the Participant’s employment with the Company, Affiliates
and Subsidiaries terminates as a result of “Retirement” at any time on or after
six months from the Date of Grant, then Section 2(a) shall continue to apply to
the Participant and the Participant shall receive settlement of RSUs following
each Vesting Date, unless Section 3(c) applies. For purposes of the Agreement,
“Retirement” means the Participant terminates employment with the Company, all
Affiliates and Subsidiaries under circumstances that do not entitle the
Participant to severance either pursuant to an agreement or policy, plan or
program and such termination occurs on or after: (i) attaining age 58, (ii)
completing at least two years of service, and (iii) having a combined age and
years of service (counting partial years) equal to at least 62.5 points.
(b)    Involuntary Termination and Certain Voluntary Terminations. The
Participant shall become vested in a prorated number of RSUs in the following
circumstances: (1) the Participant’s employment with the Company or any
Affiliate or Subsidiary terminates as a result of Retirement within six months
after the Date of Grant, (2) the Participant voluntarily terminates his
employment with the Company, Affiliates and Subsidiaries on or after age 55 and
the termination does not constitute a Retirement, or (3) the Participant is
involuntarily terminated by the Company or any Affiliate or Subsidiary without
Cause (whether or not the Participant is eligible for Retirement, regardless of
his age at termination and other than due to Disability or death). For purposes
of the preceding, the prorated portion of the RSUs that is vested as of the
Participant’s retirement date or date of termination, as applicable, including
the portion of the RSUs then already vested, shall be equal to (A) the total
number of granted and credited RSUs plus any dividend equivalents multiplied by
(B) a fraction, the numerator of which shall be the number of full calendar
months elapsed from the Date of Grant through the Participant’s retirement date
or last day worked (in the case of termination) and the denominator of which
shall be 48 (the number of calendar months in the Vesting Period, treating the
calendar month following the Date of Grant as the first calendar month).
(c)    Death. If the Participant’s employment with the Company or any Affiliate
or Subsidiary terminates due to the Participant’s death, then, in addition to
the RSUs vested as of the date of death under Section 2(a), the RSUs scheduled
to vest on the next scheduled Vesting Date shall also vest on the date of death.
(d)    Disability. RSUs shall continue to vest during any short-term disability
period, but shall not vest during the period following the end of the short-term
disability and while the Participant is eligible for long-term disability
benefits under a plan sponsored by the Company, an Affiliate or a Subsidiary
(“Disabled”). If the Participant is Disabled, then, in addition to any


3

--------------------------------------------------------------------------------




RSUs already settled, the Participant shall receive 25% of the RSUs covered by
the Initial Grant as of the Vesting Date immediately following the date he
becomes Disabled. If the Participant returns to active employment with the
Company during the Vesting Period, the Participant shall receive a pro rata
portion of the RSUs scheduled to be settled on the Vesting Date immediately
following the Participant’s return to active employment with the Company. The
pro rata portion shall be equal to (A) the total number of RSUs scheduled to be
settled as of such Vesting Date plus any dividend equivalents (less the number
of any RSUs or dividend equivalents already settled), multiplied by (B) a
fraction, the numerator of which shall be the number of full calendar months
elapsed from the date of the Participant’s return to active employment with the
Company through the Vesting Date and the denominator of which shall be 12 (i.e.,
the number of calendar months between Vesting Dates).
(e)    Other Termination. If the Participant’s employment with the Company, all
Affiliates and Subsidiaries terminates (i) by the Company for Cause at any time
or (ii) by resignation before attainment of age 55, then all outstanding RSUs,
whether vested but unsettled or unvested, shall immediately terminate.
In no event shall any RSUs be settled before the applicable Vesting Date except
if otherwise determined by the Company.
4.    Compliance with Legal Requirements. The granting and settlement of the
RSUs, and any other obligations of the Company under this Agreement, shall be
subject to all applicable federal, provincial, state, local and foreign laws,
rules and regulations and to such approvals by any regulatory or governmental
agency as may be required.
(a)    Transferability. Unless otherwise provided by the Committee in writing,
the RSUs shall not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant other than by will or the laws of
descent and distribution. Any such purported assignments, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company, an Affiliate or a Subsidiary; provided that the designation
of a beneficiary shall not constitute an assignment, alienation, pledge,
attachment, sale, transfer or encumbrance.
(b)    No Rights as Stockholder. The Participant shall not be deemed for any
purpose to be the owner of any shares of Stock subject to RSUs and shall have no
voting rights with respect to the RSUs.
(c)    Tax Withholding. All distributions under the Plan are subject to
withholding of all applicable federal, state, provincial, local and foreign
income taxes and social contributions (the “Withholding Obligation”). The
Company may satisfy such Withholding Obligation by any means whatsoever,
including withholding cash from any other payment or amounts due to the
Participant. Unless otherwise determined by the Committee, the Company will
satisfy its Withholding Obligation by issuing, upon the settlement of the RSUs,
a net number of shares of Stock to the Participant equal to the number of shares
that the Participant would otherwise be entitled to receive on the Settlement
Date minus such number of shares of Stock with a value determined on that date
equal to any amount required to satisfy the Withholding Obligation.


4

--------------------------------------------------------------------------------




5.    Forfeiture and Recoupment. For the avoidance of doubt, the Plan’s
provisions on forfeiture and recoupment in Section 15 of the Plan apply to the
RSUs awarded hereunder. The Company’s Recoupment Policy, as may be amended from
time to time, shall apply to the RSUs, and shares of Stock delivered hereunder
and any profits realized on the sale of such Shares to the extent that the
Participant is covered by such policy. If the Participant is covered by such
policy, the policy may apply to recoup RSUs awarded, any shares of Stock
delivered hereunder or profits realized on the sale of such shares either
before, on or after the date on which the Participant becomes subject to such
policy.
6.    Miscellaneous.
(a)    Waiver. Any right of the Company contained in this Agreement may be
waived in writing by the Committee. No waiver of any right hereunder by any
party shall operate as a waiver of any other right, or as a waiver of the same
right with respect to any subsequent occasion for its exercise, or as a waiver
of any right to damages. No waiver by any party of any breach of this Agreement
shall be held to constitute a waiver of any other breach or a waiver of the
continuation of the same breach.
(b)    Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, to the attention of the Director,
Corporate Compensation at the Company’s principal executive office.
(c)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
(d)    No Rights to Employment. Nothing contained in this Agreement shall be
construed as giving Participant any right to be retained, in any position, as an
employee, consultant or director of the Company or its Affiliates or shall
interfere with or restrict in any way the right of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge Participant at any time for any reason whatsoever.
(e)    Beneficiary. The Participant other than a Participant residing in the
Province of Québec, may file with the Committee a written designation of a
beneficiary on such form as may be prescribed by the Committee and may, from
time to time, amend or revoke such designation. Any notice should be made to the
attention of the Corporate Secretary of the Company at the Company’s principal
executive office. If no designated beneficiary survives the Participant, the
Participant’s estate shall be deemed to be Participant’s beneficiary.
(f)    Québec Participant. The Participant residing in the Province of Québec
may only designate a beneficiary by will. Upon the death of the Participant
residing in the Province of Québec, the Company shall settle the RSUs pursuant
to Section 2(b) of this Agreement to the liquidator, administrator or executor
of the estate of the Participant.


5

--------------------------------------------------------------------------------




(g)    Successors. The terms of this Agreement shall be binding upon and inure
to the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.
(h)    Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersede all prior communications, representations
and negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto, except for any changes permitted without consent
under Section 9 of the Plan.
(i)    Governing Law.  This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Delaware.
(j)    Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.
IN WITNESS WHEREOF, the Company has executed this Agreement as of the day first
written above.
RESOLUTE FOREST PRODUCTS INC.






By:                         
Yves Laflamme
President and Chief Executive Officer
    


6